TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-15-00603-CV



                                     In re Darrell J. Harper


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                The petition for writ of mandamus is denied.1



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: September 30, 2015




       1
           See Tex. R. App. P. 52.8(a).